Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 10, 11,. 12, 13, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Electrolux (European Patent Publication EP 2876973; filed in IDS).

Regarding claim 1, Electrolux discloses an induction cooking hob comprising a first cooking zone (Figs. 1 or 2, one of elements 14 ) including one induction coil (14), wherein: 
a user interface (¶0037, interface 16) including a display (¶0026, display), 
- the display includes a first indicator (¶0047; output device has signal indicating that the cooking pot deviates from the ideal position¶0047,  seven-segment display or any way of indicating to user on ¶0033 “at least one display) corresponding with said first  cooking zone (the cooking zone that is being indicated) 
- the induction coil of said first cooking zone is provided for detecting a parameter related to a power of an electromagnetic field generated by said induction coil (Abstract, detecting a first parameter related to the power of the electromagnetic field and /or the position of the cooking pot above the induction coil”),
- the induction cooking hob comprises a memory (¶0033; memory) for storing a maximum value of the parameter detected by the induction coil of the first cooking zone when a cooking pot is arranged upon said first cooking zone (¶¶0035, 0037; stores value related to maximum of electromagnetic field, when there is perfect placement), and 
- the first indicator corresponding with the first cooking zone indicates a signal related to an incorrect position of the cooking pot, if a currently detected value of the parameter is lower than the maximum value of said parameter (¶0037; also claim 1 “the deviation of the position of the cooking pot from the ideal position, if said deviation falls exceeds a minimum value.”).  

wherein the first indicator corresponding with the first cooking zone indicates a signal related to an optimal position of the cooking pot, if the currently detected value of the parameter is equal to the maximum value of said parameter (¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035, Maximum power correlated to ideal position; ¶0047,, a signal indicating that the cooking pot 20… is in the ideal position).

Regarding claim 8, Electrolux discloses all the limitations of claim 1, as above, and further teaches an induction cooking hob wherein the user interface includes a device for generating at least one acoustic signal, indicating a wrong position of the cooking pot on the first cooking zone and/or that a cooking pot on a further cooking zone has to be displaced (¶0047, acoustic sound and Electrolux teaches that such a sound can be for either for proper or improper placement).  
Regarding claim 9, Electrolux discloses all the limitations of claim 1, as above, and further discloses an induction cooking hob wherein the parameter related to the power of the electromagnetic field is a current through the induction coil and/or a phase difference between the current through the induction coil and a voltage at said induction coil (¶0038, Preferably, said parameter values are the current through the induction coil and the phase difference between said current and a voltage at said induction coil.).


wherein the induction coil is circular (fig. 1, coil 14 is circular), elliptical, rectangular and/or triangular.  

Regarding claim 11, Electrolux discloses a method for checking an optimal position of the cooking pot (20) above the first cooking zone of the induction cooking hob according to claim 1, wherein said method includes the following steps: 
a) repeated detecting the parameter relating to the power of the electromagnetic field generated by the induction coil (14) of the first cooking zone when the cooking pot on said first cooking zone is arranged at different positions (¶0041, “periodically repeated”), 
b) storing the maximum value of the parameter detected by the induction coil of the first cooking zone (¶0039; the ideal position …is stored in said memory device; ¶concentric arrangement allows maximum power of the electromagnetic field generated), 
c) detecting the current parameter (¶0039; detecting parameter values) related to the power of the electromagnetic field generated by the induction coil of the first cooking zone when the cooking pot is arranged on said first cooking zone, 
d) comparing the maximum value and the currently detected value of the parameter (¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035; compared to maximum power at coil), and 
5e) indicating a signal (¶0047, “an output device for a signal indicating that the cooking pot deviates from the ideal position”) related to an incorrect position of the 

Regarding claim 12, Electrolux discloses all the limitations of claim 11, as above, and further discloses a method comprising indicating a signal related to the optimal position of the cooking pot, if the currently detected value is equal to the maximum value of the parameter (¶0047; Furthermore, the system includes an output device for a signal indicating that the cooking pot 20 deviates from the ideal position and/or that the cooking pot 20 is in the ideal position. The output device provides an optical, acoustic and/or mechanical signal.”; the art discloses providing an acoustic sound for either a correct or incorrect position).
  
Regarding claim 13, Electrolux discloses all the limitations of claim 11, as above, and further discloses a method wherein a flashing signal and/or an acoustic signal (¶0047; Furthermore, the system includes an output device for a signal indicating that the cooking pot 20 deviates from the ideal position and/or that the cooking pot 20 is in the ideal position. The output device provides an optical, acoustic and/or mechanical signal.”) related to the incorrect position (the art discloses providing an acoustic sound for either a correct or incorrect position) of the cooking pot on the first cooking zone is indicated if the currently detected value of the parameter is lower than the maximum value of said parameter (¶0037, if improper, the power is “smaller” than in the perfect position)

 wherein the parameter related to the power of the electromagnetic field is a current through the induction coil and/or a phase difference between the current through the induction coil and a voltage at said induction coil (¶0038, Preferably, said parameter values are the current through the induction coil and the phase difference between said current and a voltage at said induction coil.)..
  
Regarding claim 20, Electrolux discloses all the limitations of claim 13, as above, and further discloses a method,, wherein a continuous lighting related to the optimal position of the cooking pot on the first cooking zone is indicated if the currently detected value of the parameter is equal to the maximum value of said parameter ((¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0035, Maximum power correlated to ideal position; ¶0047,, a signal indicating that the cooking pot 20… is in the ideal position).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (European Patent Publication EP. 2876973; filed in IDS) and further in view of Artal Lahoz (U.S. Patent 20120024835) and Cornec (U.S. Patent Application Publication 2001/ 025848).

Regarding claim 3, Electrolux discloses all the limitations of claim 1, as above, and further discloses an induction cooking hob wherein… [the device]  provides for detecting at least one parameter related to a power of an electromagnetic field generated by said [the device] of said second cooking zone (¶0038, detecting parameter related to electromagnetic field), wherein a second indicator corresponding with the … cooking zone indicates a signal related to a direction in which a cooking pot in said … cooking zone has to be displaced (¶0047, seven segment display indicating deviation) if current values of the parameters detected by the induction coils of the … cooking zone are different from each other (¶0039, deviation is detected).   Electrolux does not specifically teach the induction cooking hob comprises a second cooking zone including two or more induction coils
Now, Electrolux does teach a second cooking zone, as seen in fig. 1 (4 zones above elements 14) and each of those would be “detecting at least one parameter related to a power of an electromagnetic field generated by the induction coils of the cooking zone”  coil (Electrolux, Abstract, detecting a first parameter related to the power of the electromagnetic field and /or the position of the cooking pot above the induction coil”) but it does not teach that that second zone has two or more induction coils.  Electrolux does teach that a detection zone could include “at least two detection devices for detecting parameter values (¶0038), but does not specify more about those detection devices.  However, Pippia and Cornec teach that 2 or more induction coils may be present within a cooking zone (Pippia, Fig. 1, has them adjacent, and Cornec, fig. 1, has them concentric)  and they teach that it would be obvious to have multiple coils when detecting pan size and/or position in induction heating hobs in order to know the more precise location and sizes of the pans, in order to adjust the heating and heat these pans up more efficiently, or even indicate to the operator to move them (Cornec, ¶0005, for maximum efficiency, the size or diameter of the pan must be the same as the cooking area; Artel Lahoz, figs. 1-2 ¶0002, having the conductors next to each other helps detect pan size and location for the most efficient heating).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify 
Regarding claim 4, Electrolux discloses all the limitations of claim 3, as above, and further teaches an induction cooking hob wherein the second indicator corresponding with the second cooking zone indicates a signal related to an optimal position of the cooking pot, if the current values of the parameters detected by the induction coils of the second cooking zone are equal to each other (¶0047; outputs signal if ideal position, indicated by deviation, claim 1, ¶0039; While Electrolux only discloses one indicator when describing their invention, the invention does have four cooking zones, fig. 1, ¶0033, thus it would have been obviously combined above to have displays also for the other zones, as described, and thus all the zones work similarly)
Regarding claim 5, Electrolux discloses all the limitations of claim 3, as above, and further teaches an induction cooking hob wherein the second indicator corresponding with the second cooking zone includes at least two direction signs (¶47, a seven-segment display,… For example, the output device includes a seven-segment display, wherein the horizontal lines of said seven-segment display indicate the deviation of the cooking pot 20) for  indicating the direction (which way is the deviation) in which the cooking pot has to be displaced if the current values of the parameters detected by the induction coils of the second cooking zone are different from each other (once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan).
Regarding claim 6, Electrolux discloses all the limitations of claim 3, as above, and further teaches an induction cooking hob wherein the second indicator corresponding with the at second cooking zone includes an okay sign for indicating the optimal position of the cooking pot, if the current values of the parameters detected by the induction coils of the second cooking zone are equal to each other  (¶0047, signal indicating ..ideal position…when deviation is a minimum, or equal claim 1; once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan).  

Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (European Patent Publication EP. 2876973; filed in IDS) and further in view Jeanneteau (U.S. Patent Application Publication 2016/0050720) and Shan (U.S. Patent Application Publication 2013/032000).

Regarding claim 7, Electrolux discloses all the limitations of claim 1, as above, but does not further teach an induction cooking hob wherein the first indicator corresponding with the first cooking zona wrong position of the cooking pot, if the currently detected value of the parameter is lower than the maximum value of said parameter. However,  It is well known to use flashing lights to indicate if something is in error, such as in Jeanneteau (Jeanneteau ¶0069, lights blinking if pots are put down incorrectly).  As well, Shan teaches using lights to indicate that the pan is appropriate or otherwise (¶0038, When a detected cookware utensil position is within acceptable range, on indication can be presented to a user such as a green light or other indication of adequate position.  When a detected cookware position is outside an acceptable position, a red light or indication of the cookware being off center can be presented to the user).  Thus, given that there is a user interface of Electrolux,  it would have been obvious to one having ordinary skill in the art the time of the filing to modify   Electrolux with the teachings of Jeanneteau, who teaches blinking lights to indicate to an operator that something is not correct, in order to visually and obviously indicate to an operator that something is improper and needs to be corrected.

Regarding claim 21, Brasseur discloses a method of detecting an optimal position of a pot on a cooking hob, the hob comprising a first cooking zone (Figs. 1, and 2; zone over one of coil 14) having an induction coil (¶0037; induction coil 14), and a user interface (interface 16) comprising a display, and a controller operatively coupled to both said induction coil and said user interface, the method comprising: 
- detecting a parameter (¶0039; detecting parameter values) of said induction coil relating to a power of an electromagnetic field generated thereby while in operation with a cooking pot in said first cooking zone; 
- comparing the detected parameter with a predetermined maximum value for the parameter stored in a memory of said controller (¶¶0039, desired value may be stored in memory”, ¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0039, Maximum power correlated to ideal position),; 

Electrolux does not teach that - when said detected value is substantially equal to said predetermined maximum value, displaying a first, non-flashing indicator on said display, associated with said first cooking zone, to indicate that said pot is in an optimal position in said first cooking zone;  nor - when said detected value is not substantially equal to said predetermined maximum value, displaying a second, flashing indicator on said display, associated with said first cooking zone, to indicate that said pot is not in said optimal position in said first cooking zone.  
However,  It is well known to use flashing lights to indicate if something is in error, such as in Jeanneteau (Jeanneteau ¶0069, lights blinking if pots are put down incorrenctly).  As well, Shan teaches using lights to indicate that the pan is appropriate or otherwise (¶0038, When a detected cookware utensil position is within acceptable range, on indication can be presented to a user such as a green light or other indication of adequate position.  When a detected cookware position is outside an acceptable position, a red light or indication of the cookware being off center can be presented to the user).  Thus, given that there is a user interface of Electrolux, it would have been obvious to one having ordinary skill in the art the time of the filing to modify   Electrolux with the leachings of Jeanneteau, who teaches blinking lights to indicate to an operator that something is not correct, in order to visually and obviously indicate to an operator that something is improper and needs to be corrected 



s 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (European Patent Publication EP. 2876973; filed in IDS)

Regarding claim 14, Electrolux teaches all the limitations of apparatus claim 3, as above, and further teaches a method for checking an optimal position of a cooking pot above the ….cooking zone of the induction cooking hob, wherein said method includes the following steps:
a) detecting the parameters (¶0039; detecting parameter values) relating to the powers of the electromagnetic fields generated by the two or more induction coils of the … cooking zone, 
b) comparing the values (¶0039, “detected parameter values are compared with the relationship stored in the memory device”) of the parameters detected by the induction coils of the … cooking zone, and 
c) indicating a signal (¶0047, “an output device for a signal indicating that the cooking pot deviates from the ideal position”) related to the direction in which the cooking pot has to be displaced if the current values of the parameters detected by the induction  coils of the … cooking zone are different from each other.  
Now, to be clear, Electrolux does teach a second cooking zone, as seen in fig. 1 (there are 4 heating zones above above elements 14, and ) and each of those would be “detecting at least one parameter related to a power of an electromagnetic field generated by the induction coils of the cooking zone”  coil (Electrolux, Abstract, detecting a first parameter related to the power of the electromagnetic field and /or the position of the cooking pot above the induction coil”) but it does not specifically teach each of the cooking zones would have its own part for comparing and indicating and comparing.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have separate detecting and comparing and indicating components for each of the heating zones, as Electrolux already teaches more than one cooking zones (fig. 1), so that each pan over each cooking zone may be detected and configured the most efficiently. 

Regarding claim 15, Electrolux discloses all the limitations of claim 14, as above, and further discloses a method wherein the direction in which the cooking pot has to be displaced extends from one of the induction coils of the second cooking zone corresponding with a higher value of the parameter to another of the induction coil of the second cooking zone corresponding with a lower value of the parameter (¶0039, “detected parameter values are compared with the relationship stored in the memory device” ¶0039, Maximum power correlated to ideal position; ¶0047,, a signal indicating that the cooking pot 20… is in the ideal position; once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan). 
Regarding claim 16, Electrolux discloses all the limitations of claim 14, as above, and further discloses a method wherein the method includes the further step of indicating a signal related to the optimal position of the cooking pot, if the values of the parameters detected by the induction coils of the second cooking zone are equal to each other (Electrolux, ¶0047, small deviation from optimum also in claim 1; once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan).

Regarding claim 17, Electrolux discloses all the limitations of claim 14, as above, and further discloses a method wherein the direction in which the cooking pot has to be displaced is indicated by at least two direction signs, if the current values of the parameters detected by the induction coils of the second cooking zone are different from each other (¶0047, seven segment display; once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan).
Regarding claim 18, Electrolux discloses all the limitations of claim 14, as above, and further discloses a method wherein an okay sign for the second cooking zone is indicated if the current values of the parameters detected by the induction coils of the second cooking zone are equal to each other (¶0047,, a signal indicating that the cooking pot 20… is in the ideal position; once again, this would have been combined already above, and Electrolux already teaches multiple zones and it would have been obvious to have a display for each of them to notify the user about the placement of the pan) .  


Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Briefly claim 22 is allowable over the prior art.  Specifically claim 22 is allowable in that it recites that it has a second cooking zone having first and second induction coils, and that these separate coils are detected for their electromagnetic values and then they are compared to each other to indicate whether the placement of the pot is correct, using a similar method as already described (comparing values, etc.).   None of the prior art compares coils within a zone, and thus, while this has many conventional features, this particular method of the second heating zone is novel and not obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715